DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Au has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (US-20080290671-A1) in view of Tateishi (US-9033379-B2) in further view of Wilke (US-10920465-B2).
	
With regards to claim 1, Kagawa discloses an inside handle with an integrated grip, comprising: 
a grip handle (7 Figure 1a) rotatably mounted on a door trim (13 Figure 1b) of a vehicle door (2 Figure 1b) and configured for being gripped; and 
a cable connector assembly (24a Figure 2) having a lever (4 Figure 2) which is pivotable by a rotation of the grip handle (Para 0035), wherein the lever moves a cable assembly (24 Figure 2) engaged to the cable connector assembly and connected to a latch mechanism (1a Figure 2) of the vehicle door to lock or unlock the latch mechanism of the vehicle door.
Kagawa does not disclose that the grip handle includes a first grip member and a second grip member.
However, Tateishi discloses a vehicle handle device in which the grip handle (2 Figure 1) includes a first grip member (5 Figure 2), and a second grip member (4 Figure 2) fixedly coupled (by screws 10a, 10b, 10c, Figure 1) to the first grip member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split Kagawa’s grip handle (7 Figure 1a – Kagawa) into a first grip handle (17 Figure 1b – Kagawa) fixedly coupled to a second grip member (5 Figure 1b – Kagawa) in the style of Tateishi. One would have been motivated to make the grip handle from two pieces so that in the event of wear and tear, the first grip member could be easily replaced without replacing the entire grip handle.
Kagawa in view of Tateishi does not teach that the handle is an inside handle and is silent with regards to the composition and structure of the door trim.
However, Wilke discloses a vehicle inside handle assembly (130 Figure 1) comprising a grip handle (30 Figure 1), wherein the grip handle is mounted between and rotatably coupled to an upper mounting trim (132.2 Figure 1) and a lower mounting trim (132.1 Figure 1),
wherein the lower mounting trim extends from a door armrest (see Annotated Figure 1 – Wilke below) of the vehicle door to the upper mounting trim, and
wherein the upper mounting trim extends from an upper portion (see Annotated Figure 1 – Wilke below) of the door trim (100 Figure 1) to the lower mounting trim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle handle of Kagawa as inside handle in place of Wilke’s grip handle. One would have been motivated to mount Kagawa’s handle in this way to achieve an inside door handle closer to the user and therefore more ergonomically advantageous. The function of the handle is unaffected by its use as an inside handle.

    PNG
    media_image1.png
    481
    470
    media_image1.png
    Greyscale

Annotated Figure 1 – Wilke

With regards to claim 3, Kagawa in view of Tateishi in further view of Wilke teaches the inside handle with the integrated grip according to claim 1,
wherein the first grip member (17 Figure 1b – Kagawa) has a shaft (19 Figure 1a, about which first grip member 17 is rotatably mounted), and the second grip member (5 Figure 1b) has an operation portion (5 right, Figure 2) abutting the lever (4 Figure 2).

With regards to claim 4, Kagawa in view of Tateishi in further view of Wilke teaches the inside handle with the integrated grip according to claim 3, 
wherein a first end (left end, Figure 1a – Kagawa) of the shaft (19 Figure 1a) is rotatably supported (Para 0034 – Kagawa) with respect to the upper mounting trim (132.2 Figure 1 – Wilke) and a second end (right end, Figure 1a – Kagawa) of the shaft is rotatably supported with respect to the lower mounting trim (132.1 Figure 1 – Wilke). (All portions of the shaft 19 are rotatably supported with respect to all portions of the mounting trim.)

With regards to claim 5, Kagawa in view of Tateishi in further view of Wilke teaches the inside handle with the integrated grip according to claim 3, 
wherein the operation portion (5 right, Figure 2 – Kagawa) of the second grip member (5 Figure 1b) includes an operation surface (surface of the apex of 5 [right] which contacts the arm 4a of the lever, as would be seen along section 3B of Figure 2) formed by a support protrusion (apex of 5 right, as seen in Figure 2) protruding from the operation portion and a support wall (sidewall of 5, as seen in Figure 1b), and 
wherein the operation surface of the operation portion abuts the lever (4 Figure 2) of the cable connector assembly (24a Figure 2).

With regards to claim 6, Kagawa in view of Tateishi in further view of Wilke teaches the inside handle with the integrated grip according to claim 3, 
wherein a torsion elastic member (20 Figure 2 – Kagawa) is disposed around the shaft (19 Figure 2), and the grip handle (7 Figure 1b) returns to an original position (7 Figure 2) thereof by the torsion elastic member (Para 0034).

With regards to claim 17, Kagawa in view of Tateishi in further view of Wilke teaches the inside handle with the integrated grip according to claim 1, 
wherein the cable connector assembly (24a Figure 2 – Kagawa) is mounted on the upper mounting trim (132.2 Figure 1 – Wilke).

Claim 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa in view of Tateishi in further view of Wilke in further view of Uemura (US-20160076275-A1).

With regards to claim 7, Kagawa in view of Tateishi in further view of Wilke teaches the inside handle with the integrated grip according to claim 1.
 Kagawa is silent as to the details of the cable assembly (24 Figure 2) and cable connector assembly (24a Figure 2).
However, Uemura discloses a vehicle handle assembly with a detachable cable connector assembly (Figure 3b) for connecting (Para 0036) a cable assembly (8 Figure 3a) to a rotatable lever (2 Figure 2a) with an engaging groove (2b Figure 2a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace to cable connector assembly of Kagawa with the cable connector assembly and engaging groove of Uemura. One would have been motivated to make this substitution to simplify assembly and facilitate maintenance of the device. 
Thus, Kagawa in view of Tateishi in further view of Uemura teaches that the cable assembly (8 Figure 3a – Uemura) includes a sheath (5a Figure 3a – Uemura), and a cable wire (4 Figure 3a – Uemura) disposed to be movable in the sheath, and an end portion (13 Figure 3a – Uemura) of the cable wire is connected (in the style of Uemura, Figure 2a) to the lever (4 Figure 2 – Kagawa).

With regards to claim 8, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 7, 
wherein the end portion (13 Figure 3a – Uemura) of the cable wire (4 Figure 3a – Uemura) is fixed to a cable guide member (3 Figure 3a – Uemura), and the cable guide member is detachably coupled (Figure 4a, Para 0033 – Uemura) to the lever (4 Figure 2 – Kagawa).

With regards to claim 9, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 8, 
wherein the cable connector assembly (components of Figure 3b of Uemura, connected to the lever and first cage of Kagawa in the style shown in Figure 4a of Uemura) includes a first cage (3, 15 Figure 2 – Kagawa) in which the lever (4 Figure 2 – Kagawa) is pivotally mounted, and a second cage (9 Figure 3a – Uemura) to which the cable assembly (8 Figure 3a – Uemura) is connected.

With regards to claim 10, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 9, 
wherein the lever (4 Figure 2 – Kagawa) is pivotally mounted in the first cage (3, 15 Figure 2) through a pivot pin (22 Figure 2), a torsion elastic member (26 Figure 2) is disposed around the pivot pin, and the lever is configured to return (Para 0035) to an original position (4 Figure 2) thereof by the torsion elastic member.

With regards to claim 11, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 9, 
wherein the second cage (9 Figure 3a – Uemura) is detachably coupled (Figure 4a, Para 0033 – Uemura) to the first cage (3, 15 Figure 2 – Kagawa).

With regards to claim 12, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 11, 
wherein the cable guide member (3 Figure 3a – Uemura) is pivotally engaged (in the style of Uemura, Figure 2a) with an engaging groove (2b Figure 2a – Uemura) of the lever (4 Figure 2 – Kagawa).

With regards to claim 13, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 11, 
wherein the second cage (9 Figure 3a – Uemura) has a guide slot (11 Figure 3a) for guiding a movement (Para 0016) of the cable guide member (3 Figure 3a).

With regards to claim 14, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 13, 
wherein the cable wire (2 Figure 3a – Uemura) includes a protrusion (13a Figure 3a) slidably coupled (Para 0016) to the guide slot (11 Figure 3a) of the second cage (9 Figure 3a).

With regards to claim 15, Kagawa in view of Tateishi in further view of Wilke in further view of Uemura teaches the inside handle with the integrated grip according to claim 9, 
wherein the sheath (5a Figure 3a – Uemura) of the cable assembly (8 Figure 3a) is coupled to the second cage (9 Figure 3a) through a snap-fit fastener (9a Figure 3b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6406075-B1: A related vehicle inside handle.
US-8220862-B2: A related vehicle inside handle.
US-20040144142-A1: A related vehicle inside handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675    
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675